DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.

Specification
The substitute specification filed 01/25/2022 has been entered.

Allowable Subject Matter
Claim 7-27 are allowed.
The following is an examiner’s statement of reasons for allowance: based on the prior art or record, particularly Atungsiri (US 2011/0013732 A1), Henriksson (US 2009/0116374 A1) and “ETSI TS standard” (all cited in submitted IDS) either alone or in combination and further in 
“the pilot sub-carriers for the OFDM symbols are formed from continual pilots in which pilot symbols are transmitted on the same sub-carriers of the OFDM symbols, and scattered pilots in which pilot symbols are transmitted on different sub-carriers of the OFDM symbols, 
the guard interval fraction of an OFDM symbol is 3/512, 6/512, 12/512, 24/512, 48/512, 57/512 or 96/512, and 
a scattered pilot pattern SPDx_Dy for a given guard interval fraction is: 
SP32_2, for 3/512;  
SP162 or SP32_2, for 6/512;  
SP8_2 or SP16_2 or SP32_2, for 12/512;  
SP4_2 or SP4_4 or SP8_2 or SP16_2, for 24/512;  
SP4_2 or SP4_4 or SP8_2, for 48/512;  
SP4_2 or SP4_4 or SP8_2, for 57/512; and 
SP4_2 or SP4_4, for 9/512, 
where Dx is a spacing of sub-carriers which are used to carry [[a]] scattered pilot spacing of successive OFDM symbols carrying scattered pilot symbols on the same sub-carrier” when considered in view of the other limitations as recited in independent claims 7, 10, 11 and 19.
Claims 8-9, 12-27 and 20-26 are allowed for at least their dependency on claims 7, 11 and 19 respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMNEET SINGH whose telephone number is (571)272-2414. The examiner can normally be reached 9:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633                                                                                                                                                                                                        /SAM K AHN/Supervisory Patent Examiner, Art Unit 2633